DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2019/062271, filed on 5/14/2019, which claims priority from US provisional application 62/680284, filed on 6/4/2018.

Specification
The disclosure is objected to because of the following informalities: paragraph [0074] of the filed specification ends with an incomplete sentence, “In other embodiments, the.”    
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 2, “cause computer system” should be changed to --cause the computer system-- to correct the missing word.
Appropriate correction is required to place claims in better form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term "large" in lines 3 and 4 is a relative term which renders the claim indefinite. The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not have been able to determine the scope of the field of view of the electron beam inspection system by inclusion of the word “large” in the claim. For purposes of examination, the limitation is being interpreted as meaning the electron beam inspection system has a field of view and the plurality of measured images are obtained at least partially from within the field of view. Appropriate action is required. 


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusnadi et al. (US PGPub 2011/0202898, Kusnadi hereinafter). 
Regarding claim 1, Kusnadi discloses a method for improving a process model for a patterning process (paras. [0016], [0021]-[0024], a model is calibrated), the method comprising: 
obtaining a) a measured contour from an image capture device, and b) a simulated contour generated from a simulation of the process model (Figs. 3-6, paras. [0021], [0044]-[0047], a measured contour and a simulation of the contour from a lithographic model are obtained); 
aligning the measured contour with the simulated contour by determining an offset between the measured contour and the simulated contour (Figs. 1, 3-6, paras. [0021]-[0024], [0044]-[0047], [0054]-[0057], the difference between the simulated contour and the measured contour is measured using a weighted RMS of contour point errors); and 
calibrating the process model to reduce a difference, computed based on the determined offset, between the simulated contour and the measured contour (Figs. 1-6, paras. [0021]-[0024], [0040]-[0047], [0054]-[0057], the model is calibrated to improve the simulated image by determined the difference between the simulated contour and the measured contour).
Regarding claim 2, Kusnadi discloses wherein the offset is further determined based on measurement coordinates substantially defining a portion of the measured contour (Figs. 3-6, paras. [0044]-[0056], the simulation to contour difference is based on the error defined from points of the measurement contour to the closest point in the simulation contour). 
Regarding claim 3, Kusnadi discloses wherein the offset is further determined based on distances between the measurement coordinates and the simulated contour, the distances being in directions perpendicular to the measured contour at the measurement coordinates (Fig. 3-6, paras. [0044]-[0056], the simulation to contour difference is based on the error defined from points of the measurement contour to the closest point in the simulation contour. The distance between the measurement contour and the simulation contour are in directions perpendicular to the measurement contour (see Fig. 4)).
Regarding claim 6, Kusnadi discloses wherein the calibrating further comprises modifying a feature of the process model to reduce the difference, the modifying causing a change to a shape of the simulated contour (Figs. 1-6, paras. [0021]-[0024], [0040]-[0047], [0054]-[0057], alignment parameters are used to adjust the model, which can generate new simulation contours).
Regarding claim 11, Kusnadi discloses further comprising obtaining the simulated contour based on a simulation of an optical proximity correction (OPC) model, wherein the OPC model is a preliminary model that includes an optical model and does not include a resist model (paras. [0021], [0037]-[0040], [0044]-[0047], the simulated contours are calculated based on an OPC model including an optical model). 
	Regarding claim 13, Kusnadi discloses wherein the image capture device is a scanning electron microscope (paras. [0021], [0044]-[0047], [0055]-[0057], a scanning electron microscope (SEM) obtains the measurement contours). 
Regarding claim 15, Kusnadi discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least (paras. [0016], [0021]-[0024], claims 14, 20, 21, a model is calibrated): 
obtain a) a measured contour from an image capture device, and b) a simulated contour generated from a simulation of the process model (Figs. 3-6, paras. [0021], [0044]-[0047], a measured contour and a simulation of the contour from a lithographic model are obtained); 
align the measured contour with the simulated contour by determining an offset between the measured contour and the simulated contour (Figs. 1, 3-6, paras. [0021]-[0024], [0044]-[0047], [0054]-[0057], the difference between the simulated contour and the measured contour is measured using a weighted RMS of contour point errors); and 
calibrate a process model for a patterning process to reduce a difference, computed based on the determined offset, between the simulated contour and the measured contour (Figs. 1-6, paras. [0021]-[0024], [0040]-[0047], [0054]-[0057], the model is calibrated to improve the simulated image by determined the difference between the simulated contour and the measured contour).
Regarding claim 16, Kusnadi discloses wherein the offset is further determined based on measurement coordinates substantially defining a portion of the measured contour (Figs. 3-6, paras. [0044]-[0056], the simulation to contour difference is based on the error defined from points of the measurement contour to the closest point in the simulation contour). 
Regarding claim 17, Kusnadi discloses wherein the offset is further determined based on distances between the measurement coordinates and the simulated contour, the distances being in directions perpendicular to the measured contour at the measurement coordinates (Fig. 3-6, paras. [0044]-[0056], the simulation to contour difference is based on the error defined from points of the measurement contour to the closest point in the simulation contour. The distance between the measurement contour and the simulation contour are in directions perpendicular to the measurement contour (see Fig. 4)).
Regarding claim 20, Kusnadi discloses wherein the instructions configured to cause the computer system to calibrate the process model are further configured to cause the computer system to modify a feature of the process model to reduce the difference, the modification causing a change to a shape of the simulated contour (Figs. 1-6, paras. [0021]-[0024], [0040]-[0047], [0054]-[0057], alignment parameters are used to adjust the model, which can generate new simulation contours).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusnadi as applied to claims 1 and 15 above, and further in view of Weisbuch et al. (“Enabling scanning electron microscope contour-based optical proximity correction models,” Weisbuch hereinafter; cited by Applicant’s 11/30/2020 IDS). 
Regarding claim 4, Kusnadi does not appear to explicitly describe further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate.
Weisbuch discloses further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate (Figs. 10-16, pages 7-11 of document, Section 4, Application of Scanning Electron Microscope Contour for Optical Proximity Correction Model Calibration, sites along the measured contour are selected to determine the edge placement error). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate as taught by Weisbuch in the method as taught by Kusnadi since including further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate is commonly used to optimize sampling and calibration locations for contours (Weisbuch, Introduction). 
Regarding claim 5, Kusnadi as modified by Weisbuch discloses wherein the EP coordinate is generated by interpolating between two or more measurement coordinates, and/or wherein the EP coordinate is generated by extrapolating from two or more measurement coordinates (Weisbuch, Figs. 4, 6, 12, 15, pages 4-11 of the document, Section 2.3, Averaging Contours, Section 2.4, Cleaning Contours, Section 3, Using Scanning Electron Microscope Contours, Section 4, Application of Scanning Electron Microscope Contour for Optical Proximity Correction Model Calibration, the SEM image sites selected for model calibration are generated by averaging and cleaning the contour zones). 
Regarding claim 18, Kusnadi does not appear to explicitly describe wherein the instructions are further configured to cause the computer system to generate an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate.
Weisbuch discloses further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate (Figs. 10-16, pages 7-11 of document, Section 4, Application of Scanning Electron Microscope Contour for Optical Proximity Correction Model Calibration, sites along the measured contour are selected to determine the edge placement error). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate as taught by Weisbuch in the method as taught by Kusnadi since including further generating an edge placement (EP) coordinate on the measured contour, and wherein the offset is further determined based on the EP coordinate is commonly used to optimize sampling and calibration locations for contours (Weisbuch, Introduction). 
Regarding claim 19, Kusnadi as modified by Weisbuch discloses wherein the EP coordinate is generated by interpolating between two or more measurement coordinates, and/or wherein the EP coordinate is generated by extrapolating from two or more measurement coordinates (Weisbuch, Figs. 4, 6, 12, 15, pages 4-11 of the document, Section 2.3, Averaging Contours, Section 2.4, Cleaning Contours, Section 3, Using Scanning Electron Microscope Contours, Section 4, Application of Scanning Electron Microscope Contour for Optical Proximity Correction Model Calibration, the SEM image sites selected for model calibration are generated by averaging and cleaning the contour zones). 

Claims 7, 8, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusnadi as applied to claims 1 and 15 above, and further in view of Morokuma et al. (US PGPub 2009/0218491, Morokuma hereinafter). 
Regarding claim 7, Kusnadi does not appear to explicitly disclose wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images.
Morokuma discloses wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images (Figs. 1, 10-12, paras. [0064]-[0074], the line profile is determined from the intensity of the pixels obtained from plural scanning inspections). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images as taught by Morokuma in the method as taught by Kusnadi since including wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images is commonly used to obtain a line profile with a higher signal to noise ratio to enable accurate pattern edge position measurement (Morokuma, para. [0064).
Regarding claim 8, Kusnadi as modified by Morokuma discloses wherein the measured contour is identified based on the change exceeding a greyscale threshold (Morokuma, Figs. 1, 10-12, paras. [0064]-[0074], a gray scale threshold is set to determine the critical dimension edge from the SEM image data).
Regarding claim 14, as best understood, Kusnadi as modified by Morokuma discloses wherein the image capture device is an electron beam inspection system, and/or wherein the electron beam inspection system has a large field of view and the plurality of measured images are obtained at least partially from within the large field of view (Kusnadi, paras. [0021], [0044]-[0047], [0055]-[0057], a scanning electron microscope (SEM) obtains the measurement contours).
Regarding claim 21, Kusnadi does not appear to explicitly disclose wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images.
Morokuma discloses wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images (Figs. 1, 10-12, paras. [0064]-[0074], the line profile is determined from the intensity of the pixels obtained from plural scanning inspections). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images as taught by Morokuma in the method as taught by Kusnadi since including wherein the measured contour is identified based on a change in intensity of pixels in a measured image from a plurality of measured images is commonly used to obtain a line profile with a higher signal to noise ratio to enable accurate pattern edge position measurement (Morokuma, para. [0064).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kusnadi as applied to claim 1 above, and further in view of Dillen et al. (WO 2017/060192, Dillen hereinafter).
Regarding claim 9, Kusnadi does not appear to explicitly describe obtaining the simulated contour from Graphic Database Systems (GDS) polygons; and converting edge placement coordinates or measurement coordinates comprising the measured contour into GDS coordinates.
Dillen discloses obtaining the simulated contour from Graphic Database Systems (GDS) polygons (paras. [0069]-[0070], [0081]-[0084], the simulation of the device design is provided from a GDS file); and 
converting edge placement coordinates or measurement coordinates comprising the measured contour into GDS coordinates (Figs. 7-8, paras. [0093], [0096], [0098], the gauge patterns are converted to GDS format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included obtaining the simulated contour from Graphic Database Systems (GDS) polygons; and converting edge placement coordinates or measurement coordinates comprising the measured contour into GDS coordinates as taught by Dillen in the method as taught by Kusnadi since including obtaining the simulated contour from Graphic Database Systems (GDS) polygons; and converting edge placement coordinates or measurement coordinates comprising the measured contour into GDS coordinates is commonly used to ultimately produce models with higher accuracy to produce devices with better accuracy and performance (Dillen, para. [0096]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kusnadi as applied to claim 1 above, and further in view of Tejnil (US PGPub 2008/0059128).
Regarding claim 12, Kusnadi does not appear to explicitly describe further comprising: obtaining an initial simulated contour with a preliminary model that includes an optical model and a resist model; and modifying features of the resist model to reduce a the difference between the initial simulated contour and the measured contour.
Tejnil discloses obtaining an initial simulated contour with a preliminary model that includes an optical model and a resist model (Fig. 1, paras. [0012], [0021], [0024], [0026], the imaging model function produces contours of the printed pattern, and the imaging model incorporates a non0linear model of resist performance with the optical imaging system); and 
modifying features of the resist model to reduce a difference between the initial simulated contour and the measured contour (Fig. 1, paras. [0012], [0021], [0024], [0026]-[0036], [0042]-[0045], [0048], [0055], the calibration of the imaging model includes comparing simulated contours to measured contours to tune parameters of the model so that the simulated results match the actual imaging results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included obtaining an initial simulated contour with a preliminary model that includes an optical model and a resist model; and modifying features of the resist model to reduce a the difference between the initial simulated contour and the measured contour as taught by Tejnil in the method as taught by Kusnadi since including obtaining an initial simulated contour with a preliminary model that includes an optical model and a resist model; and modifying features of the resist model to reduce a the difference between the initial simulated contour and the measured contour is commonly used to model actual resist response to increase the accuracy of simulations relative to actual imaging (Tejnil, paras. [0009]-[0014]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882